DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrian et al (US 2006/0263340 A1, of record) in view of Hewison et al (J. Steroid Biochem. & Mol. Biol., 2007, of record), Maden et al (US 2007/0031396 A1, of record), Bieglecki et al (WO 02/062820, of record) and Charrier et al (Gene Ther., 2006, of record).
Andrian discloses a gene-modified dendritic cell suitable for treating inflammation-related conditions or disease via administration (¶’s [0015]-[0019], [0095]) wherein the gene-modified dendritic cell comprises a retinaldehyde dehydrogenase 2 gene that produces functional retinaldehyde dehydrogenase 2, see e.g., claims 2-3. Andrian et al teach dendritic cells do not naturally express the requisite enzymes to produce retinoic acid. Such enzymes include, by way of example, retinaldehyde dehydrogenase isoforms such as...RALDH-2, ¶ [0016]. Andrian further discloses the dendritic cells migrate into and actively produce and retinoid acid in peripheral lymphoid organs ¶ [0043]. Andrian further teaches wherein PBMC (peripheral blood mononuclear cells) derived dendritic cells are transduced with the vector thereby generating the gene-modified dendritic cell ( ¶ [0101]). Such PBMCs are considered to be bone marrow derived. Andrian fails to explicitly disclose dendritic cells comprising a 1-alpha-hydroxylase gene that produces a functional 1 -alpha-hydroxylase. Andrian et al teach pharmaceutical compositions of their cells comprising carriers (claim 7).
Hewison et al teach treatment of dendritic cells to synthesize 25-hydroxyvitamin D3-1 - alpha hydroxylase (Abstract) and teaches a 1-alpha-hydroxylase gene that produces functional 1-alpha-hydroxylase (DCs and macrophages actively synthesize 1,25(OH)2D3, p. 317, left-hand column, fourth paragraph and p. 318, right-hand column, second paragraph).  Hewison et al teach the positive involvement of 1-alpha-OHase in inflammation and immunity mediated by dendritic cells (p. 319).
	The Andrian and Hewison references do not teach specifically vectors comprising a backbone, the SSFV and PGK promoters, or overexpression.
Maden et al teaches AAV vectors for generating a gene-modified cell suitable for treating inflammation-related conditions or disease (¶’s [0031], [0050], [0083]), which may comprise a vector backbone; a retinaldehyde dehydrogenase 2 gene that produces functional retinaldehyde dehydrogenase 2 (¶’s [0239], [0245]). Maden et al teach their vectors to be useful for treating disease by modification of the retinoid signaling pathway (Maden, ¶ [0001]).  Maden et al teach the vector is packaged into a viral particle (¶ [0032], ¶ [0241]).
Bieglecki et al teach vectors encoding CYP27B1 (1-alpha-hydroxylase, p. 6, l. 31-35) and a vector containing a 1-alpha-hydroxylase gene that produces functional 1-alpha-hydroxylase and a recombinant host cell transformed or transfected with the expression vector. The recombinant vector and host cell may be used to express CYP27B 1, (p. 6). Bieglecki et al teach their vectors are useful for treating disorders affected by expression or function of CYP27B1 (p. 31, lines. 35-36).
Charrier et al teach lentiviral vectors for use in gene therapy (abstract) and a SSFV promotor and a PGK promotor (p. 415, second column, first paragraph). Charrier et al teach the usefulness of their vectors for gene expression in dendritic cells (p. 424, first column, first paragraph).  Further, Charrier et al teach these promoters to be constitutive (abstract) and to overexpress relative to WAS promoters (e.g. Fig. 1).  
The cells of claim 1 are essentially disclosed by Andrian et al with the exception of the 1-alpha-OHase limitation.  The ordinary skilled artisan, seeking a method to treat inflammation-related disease, would have been motivated to use 1-alpha-OHase with the cells of Andrian et al because Hewison et al teaches this enzyme to have utility for mediating inflammation with dendritic cells.  It would have been obvious for the skilled artisan to do this because of the known benefit of generating dendritic cells for administration in the treatment of inflammatory disease as taught by Andrian et al.  Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of applicants’ invention, it must be considered, absent evidence to the contrary, that the ordinary skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.



  The ordinary skilled artisan, seeking a method to treat inflammation-related disease, would have been motivated to use the vectors of Maden, Bieglecki and Charrier et al in order to prepare the cells of Andrian and Hewison et al because Bieglecki, Maden and Charrier et al specifically teach their vectors to be designed for expressing the same genes and dendritic cells of Andrian and Hewison et al.  It would have been obvious for the skilled artisan to do this because of the known benefit of generating dendritic cells for administration in the treatment of inflammatory disease as taught by Andrian et al.  Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of applicants’ invention, it must be considered, absent evidence to the contrary, that the ordinary skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 5 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The claims are word-for-word copies of each other.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No.10,577,559. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant cells are used in the methods of the ‘559 patent.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633